Citation Nr: 0521528	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for diverticular 
disability.

Entitlement to service connection for Parrot's disease.

Entitlement to service connection for disability manifested 
by diarrhea, chills, and flu-like symptoms.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and from September 2001 to September 2002.  He also had 
periods of active duty for training (ACDUTRA) as a member of 
the Air National Guard in 1986 and 1987.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

When the case was last before the Board in September 2003, it 
was remanded for additional development.

The issue of entitlement to service connection for 
diverticular disability is decided herein while the other 
matters on appeal are addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Diverticular disability was not present during the 
veteran's first period of active duty and is not 
etiologically related to that period of service.

2.  Diverticular disability clearly and unmistakably existed 
prior to the veteran's second period of active duty and 
clearly and unmistakably underwent no increase in severity 
during or as a result of that period of active duty.  


CONCLUSION OF LAW

Diverticular disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.305, 3.306 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the June 2005 supplemental 
statement of the case, letters dated in December 2001, April 
2002 and May 2002 from the RO, and letters dated in May and 
July 2004 from the Appeals Management Center (AMC), the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, to this extent the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that all indicated development to obtain 
the veteran's service medical records has been completed, but 
they cannot be located.  All available post-service medical 
evidence identified by the veteran has been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for 
service connection for diverticular disease following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  There is no indication or reason 
to believe that its decision would have been different had 
the claim not been previously adjudicated.  In sum, the Board 
is satisfied that VA properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural errors by 
the RO or the AMC were insignificant and non-prejudicial to 
the veteran.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).
   
Factual Background

Service medical records are not available.

Private medical records from Dr. M. Chalom dated from October 
1992 to October 1993 note the veteran's complaints of 
diarrhea.  The October 1992 medical record indicates that the 
diarrhea was possibly secondary to the veteran's service in 
the Persian Gulf.  An October 1994 medical note from Dr. 
Chalon states that the diarrhea was much improved.  A July 
1996 note states that the veteran's diarrhea was being 
followed-up at VA.  A November 1997 note states that the 
diarrhea was mild.  A November 1999 medical note states that 
the veteran had a flare up of diarrhea and had been diagnosed 
with diverticulitis.  

The report of an April 1994 VA examination notes that the 
veteran complained of diarrhea shortly after his tour in 
Saudi Arabia.  The impression was intermittent diarrhea, 
apparently spontaneously improving on its own.  The overall 
impression was Desert Storm Syndrome with diarrhea, chills, 
arthritic complaints, sinus problems, and etiology not 
determined.

An October 1996 medical record included with the Persian Gulf 
Registry Form states that the veteran's abdomen was soft, 
non-tender, and there were no masses.

A June 1999 private medical record from Hepburn Medical 
Center notes that according to a CAT scan of the pelvis, the 
veteran had diverticulitis.  No etiology of the 
diverticulitis is listed.

Private medical records from Dr. P. Yitta dated in June 1999 
note the veteran's diagnosis of diverticulitis, for which he 
was placed on antibiotics.  

Another medical record from Dr. Yitta, which is dated in 
March 2000, notes that the veteran has recurring chronic 
diverticulitis.  The veteran underwent elective resection and 
was discharged in good condition.  

A July 2001 letter from Dr. Yitta states that the veteran has 
had diverticulosis coli for several years and developed acute 
diverticulitis in 1999.  The letter further states that the 
pathology report confirms numerous diverticulosis "which 
might have developed over several years in the past."

A June 2003 VA clinic progress note states that the veteran 
was having no problems and had normal bowel movements.  He 
denied any rectal problems.  

In July 2003 the veteran submitted a statement in which he 
maintains that subsequent to his active service in the 
Persian Gulf from December 1990 to May 1991, he experienced 
problems with severe bouts of diarrhea, which he stated would 
last for a week and then resolve, only to return a few weeks 
later.  He also said that the doctors told him that there was 
nothing wrong and it must have been a change of food and 
environment after returning home.  The veteran said that it 
happened three years after returning home, so it could not 
have been from a change of food or environment.  The severe 
diarrhea, the veteran alleges, led to the deterioration of 
part of his colon, and ultimately surgical resection of his 
colon.  

The report of a May 2005 VA examination notes that the 
veteran indicated that when he came back from active duty in 
the summer of 1991 he was experiencing diarrhea, bloating, 
gas, and generalized weakness.  Thereafter, in June 1999 a 
diagnosis of diverticulitis was made.  Then in January 2000 
he underwent a resection of the colon because of the 
diverticulitis.  The veteran reported that since that time he 
is doing much better.  Physical exam revealed that the 
veteran was well nourished and well muscled.  The abdomen was 
soft and nontender, with no distension.  The examiner stated 
that because the first official diagnosis of acute 
diverticulitis was in 1999, followed by a second episode in 
2000, with the resection being performed at that time, the 
medical documentation does not establish a diagnosis of acute 
diverticulitis prior to 1999.  The examiner opined that there 
is no evidence that the diverticular disease is related to or 
was caused by the veteran's military service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(2004).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2004).  

The veteran claims entitlement to service connection for 
diverticulosis and diverticulitis because they are the result 
of his period of active duty in the Persian Gulf from 
December 1990 to May 1991.  He alleges that he has been 
experiencing symptoms of diverticular disease since shortly 
after his Persian Gulf service.  

Since he is claiming service connection for known clinical 
disorders, the provisions relating to presumptive service 
connection for disabilities due to undiagnosed illnesses are 
not applicable.  

The Board notes that although the service medical records are 
not available for review, the veteran is not contending that 
he received any pertinent treatment in service and it is not 
disputed that a diverticular disorder was initially diagnosed 
in June 1999, which is more than 5 years after he was 
discharged from his first period of active duty in May 1991.  
There is no medical evidence of record positively linking the 
diverticulitis with this period of active service.  In fact, 
the June 2005 VA examiner notes that there is no relationship 
between the diverticular disease and the veteran's active 
service.  Although the Board notes that there is an October 
1992 private medical record which suggests that the veteran's 
diarrhea might be related to his service in the Persian Gulf, 
this is not competent evidence of a nexus between the two.  
First, it only refers to diarrhea, and not diverticular 
disease, which the veteran had not yet been diagnosed with at 
that point.  Second, it is speculative in nature, at best.

With regard to the veteran's second period of active service 
(from September 2001 to September 2002), the Board notes that 
the veteran does not allege that diverticular disease was 
either incurred or aggravated during this period of service.  
However, the Board would point out that there is clear and 
unmistakable evidence that diverticular disability was 
present prior to this period of service (it was diagnosed in 
June 1999, as mentioned above).  In addition, there is no 
medical evidence suggesting that the diverticular disability 
increased in severity as a result of this period of service, 
and as mentioned above, the veteran does not allege such.  
The veteran does not even allege that he received treatment 
for diverticular disability during this period of service.  
In fact, the medical evidence shows that the veteran 
underwent an elective resection of his colon in 2000, after 
which time he reportedly felt much better.  

In essence, although the veteran honestly believes that his 
diverticular disability is the result of his military service 
in the Persian Gulf, the evidence of a nexus between the 
veteran's diverticular disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for 
diverticular disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for diverticular disability 
is denied.


REMAND

The Board notes that in the September 2003 remand, the Board 
pointed out that the veteran initiated an appeal with respect 
to the issues of service connection for both Parrot's disease 
and disability manifested by diarrhea, chills, and flu-like 
symptoms, by filing a timely notice of disagreement.  
However, the AMC did not issue a Statement of the Case 
regarding these two issues.  The Court has held that where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO for the issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  However, in view of the AMC's failure to follow the 
directives in the September 2003 Remand, this case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following action: 

After undertaking any development it 
determines to be warranted, the RO or the 
AMC should readjudicate the veteran's 
claims for service connection for 
Parrot's disease and disability 
manifested by diarrhea, chills, and flu-
like symptoms.  If these benefits are not 
granted to the veteran's satisfaction, 
the RO should issue a statement of the 
case and inform the veteran of the 
requirements to perfect an appeal with 
respect to the issue(s) addressed in the 
statement of the case. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


